FILED
                            NOT FOR PUBLICATION                              MAR 15 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



 LISA DEMAREE, et al.,                                 No. 11-17474

               Plaintiffs - Appellants,                D.C. No. 2:10-cv-00046-ROS

   v.

 WAL-MART STORES, INC., et al.,
                                                       MEMORANDUM *
               Defendants - Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                  Roslyn O. Silver, Chief District Judge, Presiding

                         Argued and Submitted March 6, 2013
                                  Tucson, Arizona

Before: CANBY, and N.R. SMITH, Circuit Judges, and BURNS, District Judge.**

        Plaintiffs appeal the district court’s grant of Wal-Mart Stores Inc.’s motion

for summary judgment. We affirm.


        *
           This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

        **
           The Honorable Larry A. Burns, District Judge for the U.S. District
Court for the Southern District of California, sitting by designation.
      1. Plaintiffs concede that Arizona Revised Statute § 13-3559(B) applies

here. Under § 13-3559(B), Wal-Mart is statutorily immune from civil liability

arising from Plaintiffs’ negligence and false light invasion of privacy claims,

because those claims stem from the reporting of suspected child exploitation to

police. This immunity provision provides that “A person who on discovery in

good faith reports the discovery of suspected visual depictions of sexual

exploitation of a minor is immune from civil liability.” Ariz. Rev. Stat.

§ 13-3559(B).

      Plaintiffs do not contest whether the Wal-Mart employees who called police

after viewing Plaintiffs’ photographs reported in good faith. Rather, they argue

that the employees’ immunity cannot extend to their employer, Wal-Mart. Even

assuming Wal-Mart may be separately liable outside of its employees’ actions,

Plaintiffs provide no evidence in support of their allegations that Wal-Mart acted in

bad faith to protect itself from criminal liability and to placate its untrained

employees who may have been upset by viewing such photographs. Section 13-

3559 requires only “suspected” child sexual exploitation before a report is made.

The immunity provision does not require that the person making the report be

trained to recognize exploitation or to investigate further. Thus, Plaintiffs’

argument that Wal-Mart’s unsuitable print policy opened the door to untrained


                                            2
reporting by employees, leading to unwarranted interaction with law enforcement,

fails.1 Because Plaintiffs have not presented any evidence that Wal-Mart (either

through its employees or as a corporate entity) acted in bad faith, the district court

properly granted summary judgment on these claims.

      2. Not every omission of fact will support a consumer fraud claim under the

Arizona Consumer Fraud Act, Ariz. Rev. Stat. § 44-1522. Instead, an actionable

omission “must be logically related to the transaction in which it occurs and

rationally significant to the parties in view of the nature and circumstances of the

transaction.” Haisch v. Allstate Ins. Co., 5 P.3d 940, 945 (Ariz. Ct. App. 2000).

Here, there was no reasonable expectation of privacy in the contents of the pictures

given “the nature and circumstances of the transaction,” which involved turning




      1
         Plaintiffs’ further argument that police officers are not competent to
determine whether a photograph constitutes child sexual exploitation is irrelevant
to this case and contrary to the reporting structure in section 13-3559. Indeed, this
statute specifically contemplates reporting suspected exploitation “to a law
enforcement officer.” Ariz. Rev. Stat. § 13-3559(A).

                                           3
over digital images to Wal-Mart and requesting that the images be printed as

photographs.2

      Plaintiffs allege they were defrauded for the additional reason that

Wal-Mart failed to disclose its unsuitable print policy, which could result in a

customer being reported to police. This is not a cognizable consumer fraud theory,

because Plaintiffs are presumed to know the law (i.e., that when a person

encounters suspected child exploitation, it may be reported to police). See Bibeau

v. Pac. Nw. Research Found. Inc., 188 F.3d 1105, 1110 (9th Cir. 1999), opinion

amended on denial of reh’g, 208 F.3d 831 (9th Cir. 2000) (the law presumes that

“everyone is aware of the obligations the law imposes on them”). Where child

exploitation is suspected, Wal-Mart has no obligation to forewarn a customer that

under the permissive reporting statute police will be notified of any such images

turned over by the customer to Wal-Mart.

      3. The district court did not abuse its discretion in denying Plaintiffs’

request for additional discovery under Federal Rule of Civil Procedure 56(d).

Plaintiffs’ request was vague and the discovery sought did not relate to the legal


      2
        Plaintiffs confuse reasonable consumer expectations with reasonable
reliance. The district court did not ask whether Plaintiffs reasonably relied on
Wal-Mart’s omissions regarding its photo processing policies. Instead, the district
court held that where the consumer expectation underlying the fraud theory is
unreasonable as a matter of law, there can be no consumer fraud.

                                          4
issues presented on summary judgment. Therefore, the district court did not abuse

its discretion in denying the motion for a continuance.

      AFFIRMED.




                                          5